Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-00641-PAB-STV

  FEDERAL TRADE COMMISSION,

        Plaintiff,

  v.

  BOOST MY SCORE LLC, formerly known as Boost My Score dot Net, LLC, and also
  doing business as BoostMyScore.net,
  BMS, INC., also doing business as BoostMyScore.net, and
  WILLIAM O. AIRY, individually and as an officer of BoostMyScore LLC and BMS, Inc.,

        Defendants.

  _____________________________________________________________________

             PERMANENT INJUNCTION AND MONETARY JUDGMENT
  _____________________________________________________________________


        On March 6, 2020, plaintiff Federal Trade Commission (“Commission” or “FTC”),

  filed its Complaint for Permanent Injunction and Other Equitable Relief (“Complaint”)

  [Docket No. 1], pursuant to Sections 13(b) and 19 of the Federal Trade Commission

  Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57(b); Section 410(b) of the Credit Repair

  Organizations Act (“CROA”), 15 U.S.C. § 1679h(b), and Section 6(b) of the

  Telemarketing and Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”),

  15 U.S.C. § 6105(b). Docket No. 1 at 1, ¶ 1. Defendants BoostMyScore, LLC, BMS,

  Inc., and William O’ Airy have waived service of the summons and complaint. Docket

  No. 13 at 1.
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 2 of 18




         The Commission and Defendants having stipulated to entry of a Final Order for

  Permanent Injunction and Equitable Monetary Judgment [Docket No. 13] and for good

  cause shown, the Court hereby enters this Permanent Injunction and Monetary

  Judgment (“Order”) to resolve all matters in dispute in this action.

         Therefore, it is ORDERED as follows:

                                     FINDINGS OF FACT

         1.     This Court has jurisdiction over this matter.

         2.     The Complaint charges that Defendants participated in deceptive acts or

  practices that violate Section 5 of the FTC Act, 15 U.S.C. § 45(a), multiple provisions of

  CROA, 15 U.S.C. §§ 1679-1679j, and multiple provisions o the FTC’s Telemarketing

  Sales Rule (“TSR”), 16 C.F.R. Part 310, in connection with the marketing and sale of

  credit repair services.

         3.     Defendants neither admit nor deny any of the allegations in the

  Complaint, except as specifically stated in this Order. Only for purposes of this action,

  Defendants admit the facts necessary to establish jurisdiction.

         4.     Defendants waive any claim that they may have under the Equal Access

  to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through the

  date of this Order, and agree to bear their own costs and attorney’s fees.

         5.     Defendants and the Commission waive all rights to appeal or otherwise to

  challenge or to contest the validity of this Order.

         6.     Entry of this Order is in the public interest.




                                                2
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 3 of 18




                                          DEFINITIONS

        For the purpose of this Order, the following definitions shall apply:

        A.      “Credit Repair Service” means any service, in return for payment of

        money or other consideration, for the express or implied purpose of: (1)

        improving any consumer’s credit report, credit record, credit history, credit

        profile, credit score, or credit rating; or (2) providing advice or assistance to any

        consumer with regard to any activity or service the purpose of which is to

        improve any consumer’s credit report, credit record, credit history, credit profile,

        credit score, or credit rating.

        B.     “Defendants” means all of the Individual Defendant and the Corporate

        Defendants, individually, collectively, or in any combination. “Corporate

        Defendants” means BoostMyScore LLC formerly known as Boost My Score dot

        Net, LLC and also doing business as BoostMyScore.net, BMS, Inc. also doing

        business as BoostMyScore.net, and their successors and assigns. “Individual

        Defendant” means William O. Airy.

        C.     “Person” means any individual, group, unincorporated association, limited

        or general partnership, corporation, or other business entity.

                                            ORDER

                  PROHIBITION ON COLLECTION OF ADVANCE FEES

        I.     IT IS ORDERED that Defendants, Defendants’ officers, agents, and

  employees, and all other Persons in active concert or participation with them, who

  receive actual notice of this Order by personal service or otherwise, whether acting


                                              3
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 4 of 18




  directly or indirectly, in connection with the advertising, marketing, promoting, or

  offering for sale of any Credit Repair Service, are hereby permanently restrained and

  enjoined from charging or receiving any money or other consideration for the

  performance of any Credit Repair Service before such Credit Repair Service is fully

  performed.

                   PROVISION REGARDING THE SALE OF TRADELINES

          II.    IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

  and employees, and all other Persons in active concert or participation with them, who

  receive actual notice of this Order by personal service or otherwise, whether acting

  directly or indirectly, are hereby permanently restrained and enjoined from advertising,

  marketing, promoting, brokering, offering for sale, or selling, or assisting in the

  advertising, marketing, promoting, brokering, offering for sale, or selling, of any Credit

  Repair Service that adds, attempts to add, or advises or directs others to add, any

  Person as an authorized user to any other Person’s credit card account or other line of

  credit unless the Person to be added is given access to such credit.

     PROVISIONS REGARDING THE MARKETING OF CREDIT REPAIR SERVICES

          III.   IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

  agents, and employees, and all other persons in active concert or participation with

  them, who receive actual notice of this Order by personal service or otherwise, whether

  acting directly or indirectly, in connection with the advertising, marketing, promoting, or

  offering for sale of any Credit Repair Service, are permanently restrained and enjoined

  from:


                                               4
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 5 of 18




              A. Misrepresenting or assisting others in misrepresenting, expressly or

              by implication:

                     1. That any Person will add any Person as an additional

                     authorized user to any other Person’s credit card or line of credit

                     account;

                     2. That any Person can substantially improve any Person’s credit

                     score or credit rating;

                     3. That any Person is an additional authorized user on any other

                     Person’s credit card or line of credit account;

                     4. That any Credit Repair Service will help any Person obtain a

                     mortgage or other extension of credit;

                     5. That any Person can remove negative information or hard

                     inquiries from any Person’s credit report, credit record, credit

                     history, credit profile; or

                     6. Any other fact material to consumers concerning any Credit

                     Repair Service, such as the total costs; any material restrictions,

                     limitations, or conditions; or any material aspect of its performance,

                     efficacy, nature, or central characteristics;

              B. Engaging in any act, practice, or course of business that constitutes

              or results in the commission of, or an attempt to commit, a fraud or

              deception on any Person in connection with the offer or sale of the Credit

              Repair Service;


                                               5
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 6 of 18




                C. Failing to provide any Person with a written statement of “Consumer

                Credit File Rights Under State and Federal Law,” in the form and manner

                required by Section 405(a) of CROA, 15 U.S.C. § 1679c(a);

                D. Failing to include in contracts for any Credit Repair Service a

                conspicuous statement in bold face type, in immediate proximity to the

                space reserved for the consumer’s signature on the contract, regarding

                the consumer’s right to cancel the contracts without penalty or obligation

                at any time before the third business day after the date on which

                consumers signed the contracts, in the form and manner required by

                Section 406(b)(4) of CROA, 15 U.S.C. § 1679d(b)(4); and

                E. Failing to provide any Person with a separate form with the heading

                “Notice of Cancellation,” in the form and manner required by Section

                407(b) of CROA, 15 U.S.C. § 1679e(b); and

                F. Violating CROA, 15 U.S.C. §§ 1679-1679j, attached to the Stipulation

                [Docket No. 13] as Attachment A.

    PROHIBITED DECEPTIVE BUSINESS ACTIVITIES REGARDING ANY PRODUCTS
                              OR SERVICES

         IV.   IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

  agents, and employees, and all other Persons in active concert or participation with any

  of them, who receive actual notice of this Order, whether acting directly or indirectly, in

  connection with the advertising, marketing, promoting, or offering for sale of any

  product or service, are permanently restrained and enjoined from:



                                               6
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 7 of 18




                A. Misrepresenting or assisting others in misrepresenting, expressly or

                by implication:

                       1. That such product or service is legal or otherwise protected by

                       any federal or state statute or rule;

                       2. The terms of any refund, cancellation, exchange, or repurchase

                       policy, or the circumstances under which a full or partial refund will

                       be granted or denied; or

                       3. Any other fact material to Persons concerning any product or

                       service, such as the total costs; any material restrictions,

                       limitations, or conditions; or any material aspect of its performance,

                       efficacy, nature, or central characteristics;

                B. Failing to disclose clearly and conspicuously the terms of any refund,

                cancellation, exchange, or repurchase policy, or the circumstances under

                which a full or partial refund will be granted or denied.

                 PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS

         V.    IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

  agents, and employees, and all other Persons in active concert or participation with any

  of them, who receive actual notice of this Order, whether acting directly or indirectly, in

  connection with the advertising, marketing, promoting, or offering for sale of any

  product or service, are permanently restrained and enjoined from making any

  representation or assisting others in making any representation, expressly or by

  implication, about the benefits, performance, or efficacy of any product or service,


                                               7
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 8 of 18




  unless the representation is non-misleading, and, at the time such representation is

  made, Defendants possess and rely upon competent and reliable evidence that is

  sufficient in quality and quantity based on standards generally accepted in the relevant

  field, when considered in light of the entire body of relevant and reliable evidence, to

  substantiate that the representation is true.

                      INJUNCTION RELATING TO TELEMARKETING

         VI.    IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

  agents, and employees, and all other Persons in active concert or participation with any

  of them, who receive actual notice of this Order, whether acting directly or indirectly, in

  connection with telemarketing, advertising, marketing, promoting, offering for sale, or

  selling of any product or service, are hereby permanently restrained and enjoined from:

                A. Misrepresenting, directly or by implication, in the sale of goods or

                services any material aspect of the performance, efficacy, nature, or

                central characteristics of goods or services that are the subject of a sales

                offer; and

                B. Violating the FTC’s Telemarketing Sales Rule, 16 C.F.R. Part 310,

                attached to the Stipulation [Docket No. 13] as Attachment B.

                                  MONETARY JUDGMENT

         VII.   IT IS FURTHER ORDERED that:

                A. Judgment in the amount of SIX MILLION, SIX HUNDRED THIRTY

                THOUSAND, SIX HUNDRED AND SEVENTY EIGHT DOLLARS

                ($6,630,678) is entered in favor of the FTC against Defendants, jointly


                                                  8
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 9 of 18




              and severally, as equitable monetary relief.

              B. Defendants are ordered to pay to the FTC SIXTY FOUR THOUSAND

              EIGHT HUNDRED SIXTY THREE DOLLARS ($64,863), which, as

              Defendants stipulate, their undersigned counsel holds in escrow for no

              purpose other than payment to the FTC. Such payment must be made

              within 7 days of entry of this Order by electronic fund transfer in

              accordance with instructions previously provided by a representative of

              the FTC. Ninety-one days after the completion of such payment, the

              remainder of the judgment is suspended, subject to the Subsections

              below.

              C. The FTC’s agreement to the suspension of part of the judgment is

              expressly premised upon the truthfulness, accuracy, and completeness of

              Defendants’ sworn financial statement and related documents

              (collectively, “financial representations”) submitted to the FTC, namely:

              (1) the Financial Statement of Corporate Defendant BMS, Inc. signed by

              William Airy, CEO on November 15, 2019, including the attachments; and

              (2) the Financial Statement of Individual Defendant William Airy signed on

              November 15, 2019, including the attachments.

              D. The suspension of the judgment will be lifted as to any Defendant if,

              upon motion by the FTC, the Court finds that Defendant failed to disclose

              any material asset, materially misstated the value of any asset, or made

              any other material misstatement or omission in the financial


                                             9
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 10 of 18




              representations identified above.

              E. If the suspension of the judgment is lifted, the judgment becomes

              immediately due as to that Defendant in the amount specified in

              Subsection A above (which the parties stipulate only for purposes of this

              Section represents the consumer injury alleged in the Complaint), less

              any payment previously made pursuant to this Section, plus interest

              computed from the date of entry of this Order.

              F. Defendants relinquish dominion and all legal and equitable right, title,

              and interest in all assets transferred pursuant to this Order and may not

              seek the return of any assets.

              G. The facts alleged in the Complaint will be taken as true, without

              further proof, in any subsequent civil litigation by or on behalf of the FTC,

              including in a proceeding to enforce its rights to any payment or monetary

              judgment pursuant to this Section, such as a nondischargeability

              complaint in any bankruptcy case.

              H. The facts alleged in the Complaint establish all elements necessary

              to sustain an action by the FTC pursuant to Section 523(a)(2)(A) of the

              Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have

              collateral estoppel effect for such purposes.

              I. Defendants acknowledge that their Taxpayer Identification Numbers

              (Social Security Numbers or Employer Identification Numbers) may be

              used for collecting and reporting on any delinquent amount arising out of


                                            10
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 11 of 18




                  this Order, in accordance with 31 U.S.C. § 7701.

                  J. All money paid to the FTC pursuant to this Section may be deposited

                  into a fund administered by the FTC or its designee to be used for

                  equitable relief, including consumer redress and any attendant expenses

                  for the administration of any redress fund. If a representative of the FTC

                  decides that direct redress to consumers is wholly or partially

                  impracticable or money remains after redress is completed, the FTC may

                  apply any remaining money for such other equitable relief (including

                  consumer information remedies) as it determines to be reasonably related

                  to Defendants’ practices alleged in the Complaint. Any money not used

                  for such equitable relief is to be deposited to the U.S. Treasury as

                  disgorgement. Defendants have no right to challenge any actions the FTC

                  or its representatives may take pursuant to this Subsection.

                                  CUSTOMER INFORMATION

          VIII.    IT IS FURTHER ORDERED that Defendants, Defendants’ officers,

   agents, and employees, and all other Persons in active concert or participation with any

   of them, who receive actual notice of this Order, are permanently restrained and

   enjoined from directly or indirectly:

                  A. Failing to provide sufficient customer information to enable the FTC to

                  efficiently administer consumer redress. If a representative of the FTC

                  requests in writing any information related to redress, Defendants must

                  provide it, in the form prescribed by the FTC, within 14 days.


                                                11
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 12 of 18




                 B. Disclosing, using, or benefitting from customer information, including

                 the name, address, telephone number, email address, social security

                 number, other identifying information, or any data that enables access to

                 a customer’s account (including a credit card, bank account, or other

                 financial account), that any Defendant obtained prior to entry of this Order

                 in connection with the marketing or sale of any Credit Repair Service.

                 C. Failing to destroy such customer information in all forms in their

                 possession, custody, or control within the earlier of:

                        1. 30 days after receipt of written direction to do so from a

                        representative of the FTC, or

                        2. one year after entry of this Order.

                 D. Provided, however, that customer information need not be disposed

                 of, and may be disclosed, to the extent requested by a government

                 agency or required by law, regulation, or court order.

                               ORDER ACKNOWLEDGMENTS

          IX.    IT IS FURTHER ORDERED that Defendants obtain acknowledgments of

   receipt of this Order:

                 A.   Each Defendant, within 7 days of entry of this Order, must submit to

                 the FTC an acknowledgment of receipt of this Order sworn under penalty

                 of perjury.

                 B. For 5 years after entry of this Order, the Individual Defendant for any

                 business that such Defendant, individually or collectively with any other


                                               12
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 13 of 18




              Defendants, is the majority owner or controls directly or indirectly, and

              each of the Corporate Defendants, must deliver a copy of this Order to:

              (1) all principals, officers, directors, and LLC managers and members; (2)

              all employees having managerial responsibilities for conduct related to

              the subject matter of the Order and all agents and representatives who

              participate in conduct related to the subject matter of the Order; and (3)

              any business entity resulting from any change in structure as set forth in

              the Section titled Compliance Reporting. Delivery must occur within 7

              days of entry of this Order for current personnel. For all others, delivery

              must occur before they assume their responsibilities.

              C. From each individual or entity to which a Defendant delivered a copy

              of this Order, that Defendant must obtain, within 30 days, a signed and

              dated acknowledgment of receipt of this Order.

                              COMPLIANCE REPORTING

         X.   IT IS FURTHER ORDERED that Defendants make timely submissions to

   the FTC:

              A. One year after entry of this Order, each Defendant must submit a

              compliance report, sworn under penalty of perjury:

                     1. Each Defendant must: (a) identify the primary physical, postal,

                     and email address and telephone number, as designated points of

                     contact, which representatives of the FTC may use to communicate

                     with Defendant; (b) identify all of that Defendant’s businesses by


                                            13
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 14 of 18




                    all of their names, telephone numbers, and physical, postal, email,

                    and Internet addresses; (c) describe the activities of each

                    business, including the goods and services offered, the means of

                    advertising, marketing, and sales, and the involvement of any other

                    Defendant (which Individual Defendants must describe if he knows

                    or should know due to his own involvement); (d) describe in detail

                    whether and how that Defendant is in compliance with each

                    Section of this Order; and (e) provide a copy of each Order

                    Acknowledgment obtained pursuant to this Order, unless

                    previously submitted to the FTC.

                    2. Additionally, the Individual Defendant must: (a) identify all

                    telephone numbers and all physical, postal, email and internet

                    addresses, including all residences; (b) identify all business

                    activities, including any business for which such Defendant

                    performs services whether as an employee or otherwise and any

                    entity in which such Defendant has any ownership interest; and (c)

                    describe in detail such Defendant’s involvement in each such

                    business, including title, role, responsibilities, participation,

                    authority, control, and any ownership.

              B. For 20 years after entry of this Order, each Defendant must submit a

              compliance notice, sworn under penalty of perjury, within 14 days of any

              change in the following:


                                            14
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 15 of 18




                    1. Each Defendant must report any change in: (a) any designated

                    point of contact; or (b) the structure of the Corporate Defendants or

                    any entity that Defendant has any ownership interest in or controls

                    directly or indirectly that may affect compliance obligations arising

                    under this Order, including: creation, merger, sale, or dissolution of

                    the entity or any subsidiary, parent, or affiliate that engages in any

                    acts or practices subject to this Order.

                    2. Additionally, the Individual Defendant must report any change

                    in: (a) name, including aliases or fictitious name, or residence

                    address; or (b) title or role in any business activity, including any

                    business for which such Defendant performs services whether as

                    an employee or otherwise and any entity in which such Defendant

                    has any ownership interest, and identify the name, physical

                    address, and any Internet address of the business or entity.

              C. Each Defendant must submit to the FTC notice of the filing of any

              bankruptcy petition, insolvency proceeding, or similar proceeding by or

              against such Defendant within 14 days of its filing.

              D. Any submission to the FTC required by this Order to be sworn under

              penalty of perjury must be true and accurate and comply with 28 U.S.C.

              § 1746, such as by concluding: “I declare under penalty of perjury under

              the laws of the United States of America that the foregoing is true and

              correct. Executed on: _____” and supplying the date, signatory’s full


                                            15
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 16 of 18




                 name, title (if applicable), and signature.

                 E. Unless otherwise directed by an FTC representative in writing, all

                 submissions to the FTC pursuant to this Order must be emailed to

                 DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service)

                 to: Associate Director for Enforcement, Bureau of Consumer Protection,

                 Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,

                 DC 20580. The subject line must begin: FTC v. BoostMyScore LLC,

                 Matter No. 192-3059.

                                      RECORDKEEPING

          XI.   IT IS FURTHER ORDERED that Defendants must create certain records

   for 20 years after entry of the Order, and retain each such record for 5 years.

   Specifically, the Corporate Defendants and the Individual Defendant for any business

   that such Defendant, individually or collectively with any other Defendants, is a majority

   owner or controls directly or indirectly, must create and retain the following records:

                 A. accounting records showing the revenues from all goods or services

                 sold;

                 B. personnel records showing, for each Person providing services,

                 whether as an employee or otherwise, that Person’s: name; addresses;

                 telephone numbers; job title or position; dates of service; and (if

                 applicable) the reason for termination;

                 C. records of all consumer complaints and refund requests, whether

                 received directly or indirectly, such as through a third party, and any


                                                16
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 17 of 18




                response;

                D. all records necessary to demonstrate full compliance with each

                provision of this Order, including all submissions to the Commission; and

                E. a copy of each unique advertisement or other marketing material.

                                COMPLIANCE MONITORING

         XII.    IT IS FURTHER ORDERED that for the purpose of monitoring

   Defendants’ compliance with this Order, including any failure to transfer any assets as

   required by this Order:

                A. Within 14 days of receipt of a written request from a representative of

                the FTC, each Defendant must: submit additional compliance reports or

                other requested information, which must be sworn under penalty of

                perjury; appear for depositions; and produce documents for inspection

                and copying. The FTC is also authorized to obtain discovery, without

                further leave of court, using any of the procedures prescribed by Federal

                Rules of Civil Procedure 29, 30 (including telephonic depositions), 31, 33,

                34, 36, 45, and 69.

                B. For matters concerning this Order, the FTC are authorized to

                communicate directly with each Defendant. Defendants must permit

                representatives of the FTC to interview any employee or other Person

                affiliated with any Defendant who has agreed to such an interview. The

                Person interviewed may have counsel present.

                C. The FTC may use all other lawful means, including posing, through


                                              17
Case 1:20-cv-00641-PAB-STV Document 14 Filed 04/17/20 USDC Colorado Page 18 of 18




                their representatives as consumers, suppliers, or other individuals or

                entities, to Defendants or any individual or entity affiliated with

                Defendants, without the necessity of identification or prior notice. Nothing

                in this Order limits the FTC’s lawful use of compulsory process, pursuant

                to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

                D. Upon written request from a representative of the FTC, any consumer

                reporting agency must furnish consumer reports concerning the Individual

                Defendant, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15

                U.S.C. §1681b(a)(1).

                              RETENTION OF JURISDICTION

         XIII. IT IS FURTHER ORDERED that this Court retains jurisdiction of this

   matter for purposes of construction, modification, and enforcement of this Order.



         DATED April 17, 2020.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               18
